DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-9 of U.S. Application No. 16/499018 filed on 09/27/2019 have been examined. 

DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al (US 2018/0056960) in view of Kilmurray et al (US 2018/0141530).
As per claim 1, Krueger et al discloses a vehicle brake system (Abstract) comprising: 

a driver that drives the electric actuator (202a, 202d) ;
and a control device (200) including a plurality of controllers (200a, 200b) connected to one another (112, 114), 
the plurality of controllers including: 
a master controller (200a) having a driver control unit ([0041]) that controls the driver, a braking force calculation unit ([0046])  that calculates braking force of the electric brake, and a behavior control unit that controls a behavior of a vehicle ([0022]); and
 a sub-controller (200b) having a driver control unit ([0041]) that controls the driver, and a braking force calculation unit ([0046]) that calculates braking force of the electric brake, and
 each of the master controller and the sub-controller including a determination unit that compares a braking force calculation result of another controller among the plurality of controllers to determine braking force ([0041]).
  Although Krueger et al discloses shared functions ([0041], [0046]), they do not disclose structural details of the brake actuators or wherein the behavior control unit outputs signals for controlling behaviors of the vehicle to the second driver control unit of the sub-controller.
Kilmurray et al discloses a brake system comprising an electric actuator (72; [0019]) that presses a friction pad ([0017]; Fig. 2) toward a rotor ([0019]; Fig. 2) side; wherein the behavior control unit outputs signals for controlling behaviors of the vehicle to the second driver control unit of the sub-controller ([0024], [0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of Krueger et al by providing one of them 
As per claim 2, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1.  Krueger et al further comprising a slave controller having a driver control unit that controls the driver based on a braking force calculation result of at least one of the master controller and the sub- controller ([0041 and 0046]). 

As per claim 3, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1.  Krueger et al further discloses wherein the control device includes a first control device (200a, 200b) and a second control device (206; [0040]); and 
the first control device includes the master controller; and the second control device includes the sub-controller and the slave controller (200a, 200b). 

As per claim 4, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1.  Krueger et al further discloses wherein the control device includes a first control device and a second control device; the first control device includes at least one unit of the master controller; and the second control device includes at least one unit of the sub-controller ([0041]). 

As per claim 5, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1.  Krueger et al further discloses wherein the control device includes a first control device and a second control device; the first control device includes, at least, one . 
 

4.	Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al (US 2018/0056960) in view of Kilmurray et al (US 2018/0141530) and further in view of Kim (US 2009/0223752).
As per claim 6, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1.  Krueger et al further discloses wherein each of the at least two electric brakes includes: 
at least one of the first and second drivers includes a plurality of drivers (202a-d) that individually drives the plurality of electric actuators provided to the at least one of the plurality wheels, the master controller controls one of the plurality of the drivers ([0041]), and the sub-controller controls another one of the plurality of the drivers ([0041]).  Krueger et al does not disclose at least one of the at least two electric brakes provided to the at least one of the plurality of wheels includes a plurality of electric actuators.
Kim discloses a brake system wherein at least one of the at least two electric brakes provided to the at least one of the plurality of wheels includes a plurality of electric actuators (26, 27).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of 
As per claim 8, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1, wherein the vehicle is a vehicle with four wheels ([0018 and 0041]); the first control device includes at least one unit of the master controller ([0041 and 0046]); the second control device includes at least two units of the sub-controller ([0041 and 0046]); 
Krueger et al does not disclose at least one of the at least two electric brakes provided to the at least one of the plurality of wheels includes a plurality of electric actuators.
Kim discloses a brake system wherein at least one of the at least two electric brakes provided to the at least one of the plurality of wheels includes a plurality of electric actuators (26, 27).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Krueger et al by providing each wheel brake with multiple motors as taught by Kim in order to provide additional braking force.

As per claim 9, Krueger et al and Kilmurray et al disclose the vehicle brake system according to claim 1, Krueger et al does not disclose at least one of the at least two electric brakes provided to the at least one of the plurality of wheels includes a plurality of electric actuators.
Kim discloses a brake system wherein at least one of the at least two electric brakes provided to the at least one of the plurality of wheels includes a plurality of electric actuators (26, 27).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Krueger et al by providing each wheel brake with multiple motors as taught by Kim in order to provide additional braking force.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668